DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Allowable Subject Matter
The reason to allowance of the claims over prior art of record are based on the applicant’s arguments (pages 5-8) of 02/17/2021, amended claims filled on 02/17/2021 and closet prior art of record Nomura (US20090240389A1). 
Nomura discloses a motor relative-angle calculation unit calculates the relative angle of motor according to the steering torque input with respect to steering system. A motor controller controls the drive of the motor from arbitrary angle without setting an initial angle at drive starting time, based on calculation result.
In regards to claim 1, Nomura either individually or in combination with other prior art fails to teach or render obvious obtaining  a sine signal and a cosine signal, the sine signal and the cosine signal being detection signal output from a sensor depending on rotation of a rotation shaft of the motor providing the steering shaft of the vehicle with the steering assist torque; calculating a rotation angle of the rotation shaft, based on the detection signals; calculating a steering velocity of the steering shaft, based on the rotation angle; calculating an error of the detection signals; correcting the error of the detection signals when the steering velocity is equal to or greater than a steering velocity threshold value and the error of the detection signals is equal to or greater than an error threshold value; and providing the corrected detection signals to the motor such that the motor provides the steering shaft of the vehicle with a corrected steering assist torque.
	In regards to claim 5, Nomura either individually or in combination with other prior art fails to teach or render obvious a sensor configured to output detection signals including a sine signal and a cosine 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SHARDUL D PATEL whose telephone number is (571)270-7758. The examiner can normally be reached Monday-Friday 8am-5pm (IFP).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, ANISS CHAD can be reached on 5712703832. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/SHARDUL D PATEL/Primary Examiner, Art Unit 3662